Clerke, J.
—I presume that nothing is better settled in this State, than that, in cases like the present, the allowance or re*331fnsal of a writ of certiorari rests in the sound discretion of the court. The local public authorities, who are invested with the power of laying assessments and awarding damages, exercise powers in which the people at large are concerned; and as Bronson, J., observes, in People a. Supervisors of Alleghany (15 Wend., 198, 206), “ Great public inconvenience might result from interfering with their proceedings.” Besides, it appears to me that the parties alleged to have been injured in this case had a complete remedy under the act of 1858. This is a remedial statute, and should be liberally construed. It affords a summary remedy to all who have been affected by any fraud or legal irregularity in proceedings relative to any assessments for local improvements in the city of New York. The petition discloses a palpable fraud, concocted and carried out by the contractor and the street commissioner; in short, a positive conspiracy to , defraud the petititioners. This is not at all like Miller’s case (12 Abbotts’ Pr., 121), to which the counsel for the petitioners refers us. The ground of the application in that case was, that a part of the work included in the assessment was constructed without any contract, though it exceeded five hundred dollars. The judge considered that this was an irregularity which did not affect the jurisdiction of the tribunal by which the assessment was imposed, and unless such an objection were raised before confirmation the irregularity was cured. But in this case, as I have said, gross and palpable fraud is alleged, and, if true, the petitioners were clearly entitled to the relief afforded by the act of 1858. There are other objections to this application not necessary now to notice.
The writ should be quashed.